Dismissed and Memorandum Opinion filed November 6, 2008







Dismissed
and Memorandum Opinion filed November 6, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00585-CR
 
____________
 
RODNEY WAYNE SMITH,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
228th District Court
Harris County, Texas
Trial Court Cause No.
335645
 

 
M E M O R A N D U M   O P I N I O N
This is
an attempted appeal of the trial court=s order, signed June 9, 2008, denying
appellant=s Amended Petition for Discovery Order.  




Generally,
an appellate court only has jurisdiction to consider an appeal by a criminal
defendant where there has been a final judgment of conviction.  Workman v.
State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961);  McKown v. State,
915 S.W.2d 160, 161  (Tex. App.CFort Worth 1996, no pet.).  The exceptions include:  (1)
certain appeals while on deferred adjudication community supervision, Kirk
v. State, 942 S.W.2d 624, 625 (Tex. Crim. App. 1997); (2) appeals from the
denial of a motion to reduce bond, Tex.
R. App. P.  31.1; McKown, 915 S.W.2d at 161;  and (3) certain
appeals from the denial of habeas corpus relief, Wright v. State, 969
S.W.2d 588, 589 (Tex. App.CDallas 1998, no pet.);  McKown, 915 S.W.2d at 161.  
The
denial of a post-conviction petition for discovery[1]
is not a separately appealable order.  Because this appeal does not fall within
the exceptions to the general rule that appeal may be taken only from a final
judgment of conviction, we have no jurisdiction. 
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 6, 2008.
Panel consists of Justices Yates, Seymore, and Boyce.
Do Not Publish C
Tex. R. App. P. 47.2(b).
 




[1]  This petition seeks discovery from the Harris County
District Attorney, Harris County District Clerk, Clerk of the First Court of
Appeals, and the Clerk of the Fourteenth Court of Appeals.